Citation Nr: 1633853	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and herbicide exposure.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II and herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and E.W.


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty naval service from December 1965 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board remanded the above claims to the Agency of Original Jurisdiction (AOJ) in May 2015 for additional development, and they have now been returned to the Board for further adjudication.  At that time, the Board had also remanded a claim of entitlement to service connection for obstructive sleep apnea; however, that claim was subsequently granted by the AOJ in a December 2015 rating decision.  As such, that claim is no longer before the Board.

The Veteran testified before the undersigned Veterans Law Judge during an April 2015 videoconference hearing.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adjudicatory assistance by VA in pursuit of his claim.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, with regard to the provision of VA examinations, such examinations must be adequate to assist the Veteran in adjudication of his claim.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Here, the May 2015 remand decision directed to schedule the Veteran for VA examinations of his hypertension and peripheral neuropathy and provide etiology opinions.  The AOJ was also directed to obtain outstanding treatment records from VA, the Social Security Administration (SSA), Dr. F, Dr. R., and Dr. I.  Private treatment records for Dr. F. and Dr. I. have been associated with the claims file.

A review of the record reveals that the Veteran was provided with VA examinations for his hypertension and peripheral neuropathy in September 2015.  The Veteran's September 2015 hypertension examination provided a negative etiology opinion, finding that the Veteran's hypertension did not have its onset during service, was not related to service, and did not manifest itself to a compensable degree within one year of separation from service.  The examiner further found that the Veteran's hypertension was not secondary to his service-connected diabetes mellitus, Type II because for diabetes mellitus to cause hypertension there would need to be some evidence of a chronic nephropathy, the Veteran's urine test results taken at the examination were negative for such nephropathy, and there was no evidence of chronic neuropathy in the claims file.  However, a review of the claims file reveals that Dr. L.R. completed a Disability Benefits Questionnaire (DBQ) for the Veteran's diabetes mellitus, type II in April 2016 (the form is dated in 2015; however from internal references in the document, it appears that the document was signed in 2016).  In that DBQ Dr. L.R. opined that it was at least as likely as not that the Veteran's diabetes mellitus had permanently aggravated his renal disease.  This diagnosis and etiology opinion was not addressed by the VA examiner in the rationale for his opinion.  Additionally, in an August 16, 2016 rating decision, the RO recently deferred a decision on entitlement to compensation for diabetic renal disease for provision of a VA examination.  Accordingly, remand of this claim is required for provision an addendum opinion for consideration of this evidence.

As for the Veteran's September 2015 peripheral neuropathy VA examination, although the Veteran's VA treatment records do not reveal a diagnosis of peripheral neuropathy, the above discussed April 2016 DBQ completed by Dr. L.R. diagnoses the Veteran with diabetic peripheral neuropathy, and this medical diagnosis was not addressed by the September 2015 VA examiner in the rationale he provided for his finding that the Veteran does not have peripheral neuropathy.  Additionally, although the examiner found that the Veteran's "exam was normal and his symptoms are vague" he did not explain his findings elsewhere in the examination report that the Veteran demonstrated severe pain and "moderate paresthesias and/or dysesthesias" bilaterally.  Nor were his conclusions supported by objective electromyography (EMG) results.  As such, the September 2015 VA examination was not adequate for rating purposes, and the claim must be remanded for completion of an adequate examination.

Additionally, after reviewing the Veteran's VA treatment records, August 2013 through December 2015 VA treatment records do not appear to have been collected.  Accordingly, on remand the AOJ is requested to collect any outstanding VA treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Return the Veteran's claims file to the examiner who conducted the September 2015 hypertension examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's hypertension began during active service; (2) is related to an incident of service; (3) began within one year after discharge from active service; or (4) was directly caused by exposure to herbicides.  The examiner is advised that it is insufficient to conclude that hypertension was not directly caused by herbicide exposure solely because it is not on the list of diseases presumptively associated with herbicide exposure.  

ii. If the examiner determines that the Veteran's hypertension was not directly caused by service, determine whether it is at least as likely as not that it was proximately due to or the result of his service-connected diabetes mellitus, type II.  In doing so, the examiner is asked to specifically address the April 2016 etiology opinion by Dr. L.R., as well as her diagnosis of renal disease.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. Schedule the Veteran for a VA examination for an assessment of peripheral neuropathy.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must provide opinions as to the following:

i. Whether the Veteran has peripheral neuropathy.  Please address the significance of the April 2016 DBQ completed by Dr. L.R. in which a diagnosis of diabetic peripheral neuropathy was noted.

ii. If so, whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's peripheral neuropathy began during active service; (2) is related to an incident of service; or (3) manifested to a compensable degree within one year after the date of the Veteran's last exposure to herbicides in the Republic of Vietnam in 1968; and 

iii. Whether the Veteran's peripheral neuropathy is proximately due to, OR chronically aggravated beyond the natural progress of the disease by service-connected disability, including diabetes mellitus, type II.  

b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




